Citation Nr: 9903350	
Decision Date: 02/05/99    Archive Date: 02/10/99

DOCKET NO.  96-07 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to April 
1970.

This appeal stems from a March 1995 rating decision of the RO 
that denied entitlement to service connection for tinnitus.  
In his February 1996 appeal, a VA Form 9, the veteran 
discussed his hearing loss but did not clearly indicate that 
he was appealing the denial of service connection for 
tinnitus.  Nonetheless, the Board of Veterans' Appeals 
(Board) liberally construes the VA Form 9, which was timely, 
as an adequate appeal of this issue.  38 C.F.R. §§ 20.202, 
20.203, 20.302 (1998); Douglas v. Derwinski, 2 Vet. App. 435 
(1992).  In that document, however, the veteran thus appears 
to have raised the issue of entitlement to an increased 
disability evaluation for his service-connected left ear 
hearing loss.  This issue has not been certified or developed 
for appeal, is not properly before the Board, and is hereby 
referred to the RO for appropriate consideration.

In an October 1995 statement, the veteran's spouse appears to 
have raised several claims on behalf of the veteran.  These 
possible claims are referred to the RO to obtain 
clarification from the veteran as to whether he wishes to 
pursue them.


REMAND

In August 1967 the veteran, who served in combat, complained 
of having a ringing in his ear(s) after a "blast".  He has 
since complained that he has had this ringing since service, 
but that lately it has become worse.  The Board notes that he 
is service-connected for a left-ear hearing loss and service-
connected for post-traumatic stress disorder, rated as 100-
percent disabling.

In April 1998 the veteran failed to report for a scheduled VA 
audiological examination.  He indicated during his August 
1998 hearing before the Board that his failure to report was 
due to an exacerbation of his post-traumatic stress disorder 
symptoms.  He further indicated that he is now willing to 
report for such an examination.  The Board finds it 
appropriate, therefore, to attempt again to have the veteran 
examined.

To ensure that the VA has properly developed the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The veteran should be provided a VA 
audiological examination to determine the 
nature and extent of any tinnitus.  If 
this condition is diagnosed, the examiner 
is specifically requested to opine 
whether it is at least as likely as not 
that tinnitus is secondary to any 
inservice acoustic trauma, secondary to 
the service-connected hearing loss of the 
left ear, or secondary to any medications 
that the veteran has taken for his 
service-connected psychiatric disorder.  
All necessary tests should be conducted 
and all findings reported in detail.  
Reasons and bases for all conclusions 
should be provided.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of the possible 
consequences of failing to report for the 
examination in order that he may make an 
informed decision regarding his 
participation therein.

2.  The RO should then readjudicate the 
veteran's claim for service-connection 
for tinnitus.  If the claim remains 
denied, he and his representative should 
be provided with a supplemental statement 
of the case and an appropriate 
opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 4 -
